Citation Nr: 0524558	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative joint disease and sacralization of 
L5, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for facial scars, 
currently evaluated as 10 percent disabling.

3.  Entitlement to restoration of a 10 percent evaluation for 
post-concussive headaches.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an April 2002 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

That rating decision:  increased the evaluation of the 
veteran's service connected lumbosacral strain with 
degenerative joint disease and sacralization of L5, from 20 
percent to 40 percent disabling; decreased the evaluation of 
service connected post-concussive headaches from 10 percent 
to noncompensably disabling; denied a compensable evaluation 
for service connected facial scars; and denied a total rating 
based on individual unemployability.

In February 2004, the Board remanded the case for additional 
development.  

Subsequently, a May 2005 rating action, in pertinent part:  
increased the evaluation of the veteran's service connected 
lumbosacral strain with degenerative joint disease and 
sacralization of L5, from 40 percent to 60 percent disabling; 
increased the evaluation of service connected facial scars 
from noncompensable to 10 percent disabling; and granted a 
total rating based on individual unemployability.  Thus, the 
issues currently before the Board are those shown on the 
first page of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The chronic orthopedic manifestations associated with the 
veteran's low back disability approximate no more than severe 
limitation of motion of the lumbar spine, and there is no 
ankylosis of the spine; the chronic neurologic symptoms do 
not more nearly approximate severe incomplete paralysis of 
the sciatic nerve.

3.  The veteran's facial scars consist of a 2.5 cm scar on 
the left scalp near the crown and a 1cm scar on the right 
eyelid area; there is no ulceration or functional limitation, 
although the scars are tender to palpation; the veteran 
facial scars are not manifested by severe disfigurement, and 
do not produce a marked and unsightly deformity of eyelids, 
lips or auricles; the veteran's facial scars are not 
manifested by visible or palpable tissue loss or by gross 
distortion or asymmetry of any features or paired set of 
features, or more than one characteristic of disfigurement.

4.  A March 1994 rating decision increased the evaluation of 
the veteran's service connected post-concussive headaches 
disability to 10 percent disabling from July 19, 1993; the 
veteran filed a claim for an increased evaluation in June 
2000, and by rating decision dated in April 2002, the 
evaluation was reduced to noncompensable from February 12, 
2002.

5.  Regulations and procedures for reducing the disability 
rating were not followed.

6.  The veteran's post-concussive headaches disability is 
manifested by subjective complaints of headaches; there is no 
objective showing of neurological deficits such as 
hemiplegia, seizures, or facial nerve paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for lumbosacral strain, with degenerative joint 
disease and sacralization of L5, are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.123, 4.124a, Diagnostic 
Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 
5295 (2003), Diagnostic Code 5243 (2004).

2.  The criteria for a rating in excess of 10 percent for 
facial scars, based on disfigurement, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §4.118, 
Diagnostic Code 7800 (2001) and (2004).

3.  The criteria for a separate 10 percent evaluation for the 
veteran's facial scar based on tenderness under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, DC 7804 (2001 and 2004).

4.  As the rating for the service connected post-concussive 
headaches disability was not properly reduced from 10 percent 
to noncompensable, effective February 12, 2002, the reduction 
is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(f), 3.344(a), 4.124a Diagnostic Code 8045 (2004).

5.  The criteria for a disability rating greater than 10 
percent for post-concussive headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.114, Diagnostic Codes 8045, 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
January 2002 and February 2004.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the September 2002 statement of the case (SOC), and 
the May 2005 supplemental SOC (SSOC), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the May 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38  
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the January 2002 VCAA letter in this case was provided to the 
appellant prior to the April 2002 rating decision on appeal.  
Following that decision, an additional VCAA letter was 
provided in February 2004.  The content of the notices 
provided fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notices were 
provided, the case was readjudicated and an SSOC was provided 
to the appellant in May 2005.  

Pertinent VA treatment records and Social Security 
Administration records have been retrieved and associated 
with the claims folder.  The appellant underwent VA 
examinations in February 2002 and March 2004.  He has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7 (2004).

When the criteria pertaining to rating a disability change 
during the pendency of an appeal, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran.  See, VAOPGCPREC 7-03 (2003).  It is noted that 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Back Disorder

The veteran was originally granted service connection for 
lumbosacral strain by a rating decision dated in October 1970 
and was assigned a 20 percent rating from July 1970.  By 
rating decision dated in November 1975, the evaluation was 
reduced to noncompensable from February 1976.  A February 
1996 rating decision increased the evaluation to 20 percent 
from May 1994 for lumbosacral strain with degenerative joint 
disease and sacralization of L5.  The veteran filed his 
current claim for an increased evaluation in June 2000.  An 
April 2002 rating decision increased the evaluation to 40 
percent disabling, effective from June 2000.  Finally, a May 
2005 rating decision increased the evaluation to 60 percent 
disabling, also from June 2000.

The veteran is currently in receipt of a 60 percent 
disability rating under the "old" criteria for rating 
intervertebral disc syndrome.  See Diagnostic Code 5293 
(2002).  This is the maximum schedular rating.  There is no 
basis for a rating in excess of 60 percent based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
intervertebral disc syndrome.  See Johnston v. Brown, 10 
Vet.App. 80 (1997).  A higher schedular rating would be 
barred under the "old" Diagnostic Code 5292, limitation of 
motion of the lumbar spine.  The maximum schedular rating 
under Diagnostic Code 5292 (2002) was 40 percent.  There is 
no evidence of vertebral fracture or ankylosis of the spine; 
therefore, Diagnostic Codes 5285, 5286, and 5289 are not for 
application at any time during this appeal period.  Separate 
evaluations could not be assigned for intervertebral disc 
syndrome and limitation of motion or ankylosis.  See 
VAOPGCPREC 36-97 (...we have concluded that DC 5293 involves 
limitation of range of motion.  Therefore, a veteran could 
not be rated under DC 5293 for IDS based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  In keeping with 38 C.F.R. § 4.7, the disability 
may be rated under the diagnostic code which produces the 
higher rating, if that diagnostic code better reflects the 
extent of the veteran's disability).   

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) could be rated either on the total duration 
of incapacitating episodes over the past 12 months (with a 
maximum 60 percent rating) or by combining under Sec. 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

The schedule for rating disabilities of the spine was again 
revised effective September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire spine,100; Unfavorable 
ankylosis of the entire thoracolumbar spine, 50; Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, 40; Forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 30; Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 20; 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.

A VA examination was conducted in February 2002.  The veteran 
complained of low back pain, and difficulty with bending and 
sitting.  On examination, the veteran's lower back 
demonstrated 40 degrees of flexion, zero degrees of 
extension, and 15 degrees of right and left bending.  There 
were no reflex or motor deficits.  There was decreased 
sensation of the L4 root on the left.  There was no atrophy 
or weakness, and he had good heel and toe raising.  There was 
poor gluteal tone and positive straight leg raising test on 
the left referred to the left lower back.  The diagnosis was 
degenerative disc disease of the lumbar spine with 
radiculitis.  

A VA examination was conducted in March 2004.  The veteran 
reported pain on walking or sitting for any length of time, 
and with lifting or doing anything that required him to bend.  
He reported radiation of pain down his left leg.  On 
examination, there was 30 degrees of flexion, 20 degrees of 
right and left bending with pain, five degrees of extension 
with pain, and only one or two degrees of right and left 
rotation with pain.  There was very poor heel and toe raising 
because of pain in the back.  He had weakness in the 
extension of the left foot and decreased muscle tone in the 
left gluteus.  There was positive straight leg raising test 
on the left.  He had no reflex or motor defects.  There was 
decreased sensation in the L4, L5, and S1 root in the left 
lower extremity.  Paralumbar spasm was noted.  The examiner 
noted peripheral neuropathy in the form of some radiculitis 
secondary to spinal disease.  There was no incoordination, 
weakness, fatigability, or further limitation of motion after 
repetitive testing.  The examiner noted that the veteran was 
unable to work or to do all of his activities of daily 
living.

For the period from September 23, 2002 to September 25, 2003, 
the revised Diagnostic Code 5293 is for consideration.  Under 
this provision, IDS can be evaluated based either on the 
duration of the incapacitating episodes or a combination of 
the chronic orthopedic and neurologic manifestations.

On review, the Board finds that the veteran is not entitled 
to an evaluation in excess of 60 percent based on 
incapacitating episodes.  The claims folder contains no 
objective evidence of incapacitating episodes as defined by 
Note 1 and 60 percent is the maximum schedular evaluation 
available based on incapacitating episodes.

In terms of orthopedic manifestations, the Board concludes 
that the range of motion findings (flexion to 30 degrees; 
extension to 5 degrees; lateral bending to 20 degrees; and 
rotation to one or two degrees) approximate the criteria for 
a 40 percent evaluation.  There is no basis for a rating in 
excess of 40 percent based on limitation of motion due to 
functional loss as the veteran is receiving the maximum 
schedular rating for limitation of motion of the lumbar 
spine, absent evidence of ankylosis.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

Evidence of record indicates symptoms of an L4, L5, and S1 
radiculopathy.  Therefore, the Board will evaluate the 
veteran's chronic neurological manifestations pursuant to 
Diagnostic Code 8520.  Under this provision, complete 
paralysis of the sciatic nerve - the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost warrants 
an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2004).  Incomplete paralysis of the sciatic nerve 
is evaluated as follows: severe, with marked muscular atrophy 
(60 percent); moderately severe (40 percent); moderate (20 
percent); and mild (10 percent).  Id.

In order to warrant an evaluation greater than 60 percent 
based on chronic orthopedic and neurologic manifestations, 
the veteran would need to have a 60 percent evaluation under 
Diagnostic Code 8520 in combination with the 40 percent 
evaluation assigned for orthopedic symptoms.  Relevant 
medical evidence indicates a left L4, L5, and S1 
radiculopathy and decreased sensation in the lower 
extremities.  There is no objective evidence of marked muscle 
atrophy in the lower extremities; weakness in the extension 
of the left foot was noted, but no other muscle atrophy.  On 
review, there is no evidence of severe incomplete paralysis 
of the sciatic nerve with marked atrophy.  Thus, an increased 
evaluation under the revised IDS criteria is not warranted.

For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  As indicated, the veteran is already 
receiving a 60 percent evaluation for his low back disability 
and a higher evaluation is not available based on 
incapacitating episodes.

The Board has considered all applicable rating codes and 
amendments.  As the preponderance of the evidence is against 
the claim for an increased evaluation for service-connected 
low back disability, the reasonable doubt doctrine is not for 
application.  See 38 C.F.R. § 4.3 (2004).

Facial Scars

The veteran was beaten over the head and face with a rifle 
during service in 1970.  He was originally granted service 
connection for facial scars by a rating decision dated in 
April 1971 and was assigned a noncompensable rating from July 
1970.  The veteran filed a claim for an increased evaluation 
in June 2000, and by rating decision dated in May 2005, the 
evaluation was increased to 10 percent, effective from June 
2000, the date of the claim for increase.

A VA examination was conducted in February 2002.  The 
examiner noted one hypertrophic scar on the left scalp near 
the crown.  This was approximately 2.5 centimeters by one 
centimeter.  There was marked tenderness of this scar, and 
the veteran jumped with palpation of the scar.  There was 
questionably marked adherence to the left scalp scar; the 
examiner was unable to fully address the possible adherence.  
The second scar was at the right eyelid near the lateral 
right eyebrow.  This scar was one centimeter long, linear, 
and slightly atrophic.  There was no tenderness to this scar, 
and no adherence.  There was no ulceration or breakdown of 
the skin at either scar site.  The extent of underlying 
tissue loss was negligible.  There was elevation of the left 
scalp scar.  There was no evidence of inflammation, edema, or 
keloid formation of the scars, however the left scalp scar 
was hypertrophic.  There was no disfigurement or limitation 
of function noted with either scar.  

A VA examination was conducted in March 2004.  The examiner 
noted that the veteran had "some asymmetry with his left 
eye."  His left eye was at times open approximately four to 
five millimeters more than his right eye.  It was not 
consistently that way, but at certain times during the 
examination his eyes appeared somewhat assymetrical.  The 
examiner noted that the eyelid scar was superficial, and that 
the scalp scars were mildly tender to palpation.  The 
examiner described "just a little moderate disfigurement of 
face because of the asymmetry of the eyes."

The schedular criteria by which the veteran's scars can be 
rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See, 67 FR 49,596 (July 
31, 2002).  

The old rating criteria provided a 0 percent rating for 
slight disfiguring scars of the head, face or neck, a 10 
percent rating for moderate disfiguring scares of the head 
face, or neck, a 30 percent rating for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, and a 50 percent rating if 
there is complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2002).

The revised rating criteria provide a 10 percent rating if 
there is one characteristic of disfigurement, a 30 percent 
rating if there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement, a 50 percent rating if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement, and an 80 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2004).

There are eight characteristics of disfigurement which are 
listed in the regulations as (1) scar 5 or more inches in 
length, (2) scar at least one-quarter inch wide at widest 
part, (3) surface contour of scar elevated or depressed on 
palpation, (4) scar adherent to underlying tissue, (5) scar 
hypo or hyper-pigmented in an area exceeding six square 
inches, (6) skin texture abnormal in an area exceeding six 
square inches, (7) underlying soft tissue missing in an area 
exceeding six square inches, (8) skin indurated and 
inflexible in an area exceeding six square inches.  Id.

Applying the above criteria, the Board finds that a rating in 
excess of 10 percent is not warranted under either the old or 
the new criteria.  Under the old criteria a 30 percent rating 
requires severe scars, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  There 
is no evidence of severe scarring or any deformity of the 
eyelids, lips, or auricles.  The veteran suffers from some 
mild moderate disfigurement and tenderness but nothing that 
rises to the level of severe scarring.  Therefore a rating in 
excess of 10 percent is not warranted for the veteran's 
facial scars under the old criteria.  38 C.F.R. § 4.118, DC 
7800 (2002).  

Under the new criteria a rating is excess of 10 percent is 
also not warranted.  A 30 percent rating is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement.  Here, the veteran has no evidence of tissue 
loss and no evidence of gross distortion or asymmetry of one 
feature or paired sets of features.  Additionally, there is 
no evidence that the veteran has two or three of the 
characteristics of disfigurement.  The veteran has one 
characteristic of disfigurement, which is elevation or 
depression of the surface contour of the scar.  None of the 
other characteristics of disfigurement are present.  
Therefore, a higher rating is not warranted under the new 
criteria.  38 C.F.R. § 4.118, DC 7800 (2004).

The Board does find that a separate 10 percent rating is 
warranted for the veteran facial scars which are tender.  The 
Court has held that "all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, and then all ratings combined pursuant to 38 
C.F.R. § 4.25, except as otherwise provided in the rating 
schedule".  Colayong v. West, 12 Vet. App. 524, 531 (1999); 
see also, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(veteran entitled to separate ratings where none of the 
symptomatology for any one condition duplicates or overlaps 
others).

Applying the regulations to the facts in this case, the Board 
finds that a separate 10 percent rating for the veteran's 
facial scar is warranted.  The scar can be rated based on 
both disfigurement and tenderness and based on the law and 
regulations, a separate 10 percent rating should be assigned.  
The December 2001 VA examination indicated that the veteran's 
facial scar was tender.  A separate 10 percent rating is 
warranted for a superficial painful, tender scar under both 
the old and the new rating criteria.  38 C.F.R. § 4.118, DC 
7804 (2002, 2004).

Headaches

The veteran was originally granted service connection for 
post-concussion headaches by a rating decision dated in April 
1971 and was assigned a noncompensable rating from July 1970.  
A March 1994 rating decision increased the evaluation to 10 
percent disabling from July 19, 1993.  the veteran filed a 
claim for an increased evaluation in June 2000, and by rating 
decision dated in April 2002, the evaluation was reduced to 
noncompensable from February 12, 2002, the date of a VA 
examination of the veteran.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155 (West 2002).  
Additionally, in cases where a rating has been in effect for 
five years or more, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will 
be maintained under the conditions of ordinary life.  
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  The five 
year period is calculated from the effective date of the 
rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).  The veteran's 10 percent 
rating was effective as of July 19, 1993, and the reduction 
was effective as of February 12, 2002, a period of more than 
five years, so Kitchens applies to this case.

For ratings which have been in effect for five years or more, 
38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by a change of medical findings or diagnosis 
so as to produce the greatest degree of stability of 
disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychotic reaction, epilepsy, psycho-neurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  If doubt remains, 
after according due consideration to all the evidence 
developed by the several items discussed in § 3.344(a), the 
rating agency will continue the rating in effect. 38 C.F.R. § 
3.344(b).

In this case, the April 2002 rating decision that reduced the 
evaluation of the veteran's service connected headaches 
disability from 10 percent to noncompensably disabling failed 
to address the provisions of 38 C.F.R. § 3.344.  In doing so, 
the RO abused its discretionary authority.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992). Accordingly, the 
Board must conclude that decision was not in accordance with 
law and must be reversed.  From the precedent decisions where 
VA has failed to follow its own regulations and makes a 
rating which results from the failure to follow applicable 
statutory or regulatory commands the decision is void ab 
initio.  Dofflemyer, 2 Vet. App. at 280-81.

The Board has found that the part of the April 2002 rating 
decision pertinent to the reduction of the veteran's 
headaches disability evaluation failed to follow the 
requirements of 38 C.F.R. § 3.344(a) (2004).  The rating 
reduction is therefore void ab initio as a matter of law.

The veteran contends that his service-connected post-
concussive headaches disability is more disabling than 
currently evaluated.  After the above discussed disability 
rating reduction is voided the veteran's headaches disorder 
will be rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8045, as 10 percent disabling.

Under Diagnostic Code 8045, pertaining to brain disease due 
to trauma, purely neurologic disabilities are to be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045.

A VA neurological examination was conducted in February 2002.  
The veteran reported left hemicranial headaches occurring 
three to four times monthly, and lasting up to three or four 
days at a time.  Motrin offered some relief.  On examination, 
the veteran was alert, fully oriented, and appropriately 
responsive.  Cranial nerves were intact.  Sensorially he was 
intact.  The impression was left hemicranial headache with 
migrainous features.  It was the examiner's opinion that 
these headaches did not limit the veteran's ability to 
perform the activities of daily living.

There are no objective findings of neurological disabilities 
such as facial nerve paralysis, hemiplegia, or seizures.  The 
veteran has subjective complaints such as headaches which are 
contemplated by the current evaluation.  As noted above, the 
provisions of Diagnostic Code 8045 govern this situation.  
There is no evidence whatsoever contained in the record on 
appeal of multi-infarct dementia associated with brain trauma 
during service.  There is no showing of any other functional 
or organic residual of the concussion that would warrant a 
higher rating.  Therefore, the provisions of Diagnostic Code 
8045 operate to preclude the assignment of a rating in excess 
of 10 percent for the veteran's headaches.  In cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied because of the lack of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Finally, to accord justice in an exceptional case where the  
schedular standards are found to be inadequate, the field  
station is authorized to refer the case to the Chief Benefits  
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the  
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board  must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's  Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for his back disability, scarring or 
headaches.  The veteran has provided no objective evidence of 
marked interference with employment caused by his back 
disability, scarring or headaches.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96. 



(CONTINUED ON NEXT PAGE)






ORDER

An evaluation in excess of 60 percent for lumbosacral strain 
with degenerative joint disease and sacralization of L5 is 
denied.

An evaluation in excess of 10 percent for facial scars, based 
on disfigurement, is denied.

Entitlement to a separate evaluation of 10 percent for 
tenderness of the veteran's facial scars is granted.

Restoration of a 10 percent evaluation, and no higher, for 
post-concussive headaches, is granted.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


